Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 8/8/22.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1-26 are pending.  Claims 20-21 are withdrawn from consideration.
This Action is FINAL, as necessitated by amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/22 and 8/24/22 have been considered by the examiner.
Election/Restrictions
Newly amended claims 20-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims have been amended to require “the electrode active material having an exposed surface that is unblocked by the one or more binder”. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-21 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-19 recite the limitations “a powder mixture” and “a solvent”.  The claims recite the solvent is added to the powder mixture.  The claims then further recite the powder mixture is heated and subjected to a shear force.  The claims do not clearly recite when the claims are further limiting “the powder mixture” and when the claims are further limiting the resulting mixture of “the powder mixture” and “the solvent”.  See at least bottom of [0028] of the present specification that discloses “the resulting mixture”.
Claim 22 recites “preparing a powder mixture including an electrode active material, a conductive material, a binder and a solvent”, which is indefinite.  The solvent appears to be a separate element from the recited “powder mixture”.  See at least [0027-0028] of the present specification.
Claims 23-26 recite “the solvent amounts to less than 20% of the powder mixture”, which is indefinite.  The powder mixture does not include the solvent.  See at least [0027-0028] of the present specification that recites the solvent is less than 20% of the resulting mixture comprising the powder mixture and the solvent.  
Claims 24 and 26 recite “a ratio of the powder mixture to the solvent is around 100:3”, which is indefinite.  See at least [0027-0028] of the present specification.  Clam 22 does not recite the “powder mixture” is separate from the “solvent”.
To the extent the claims are understood in view of the 35 USC 112, 2nd, rejections above, note the following prior art rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 5-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., KR 2018-0102390 A.
	Kim teaches a method for manufacturing an electrode for a lithium secondary battery.  The method comprising: (S1) dispersing an active material, a binder polymer, and a conductive material in a solvent to obtain a slurry; (S2) removing the solvent from the slurry; Pulverizing the obtained electrode material; (S3) mixing the pulverized electrode material with PTFE to obtain an electrode powder; And (S4) pressing the pulverized electrode powder with a rolling roll to form a film, and then attaching the electrode powder to the current collector [0013].  The mixing step (S3) may be a shear mixing at a speed of 10 to 500 rmp [0020].  At least Example 1 teaches the slurry is dried at 150°C to remove the solvent and then mixed with high shear [0064]. 
	The slurry of (S1) may further comprise a dispersing agent such as an acrylic polymer or a cellulosic compound [0014-0016].  The mixer such as a roll-mill, ball-mill and jet-mill may be used [0050].  See examples of solvents and dispersants are given at [0042-0046].  The binder polymer content may be 0.5-5 wt% based on the total solid content constituting the electrode active material layer [0018]; [0037-0038].  Example 1 teaches after the mixing is dried, 1 part by weight of PTFE binder polymer per 100 parts by weight of the anode powder was mixed with high shear.  See also Comparative Example 1 [0066-0067] that teaches the slurry was dried before the step of pressing with a rolling roll.
	Thus the claims are anticipated.
*
Claim(s) 1, 2 and 5-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bintliff et al., GB 1421514 A.
	Bintliff teaches a method of preparing a cathode sheet. 

    PNG
    media_image1.png
    465
    286
    media_image1.png
    Greyscale
[AltContent: rect]

	In the method, a mixture including an electrode active material, a conductive material, a binder and a solvent are mixed in a kneader/mixer.  The mixture is then subjected to a shear force in the mill, heated in an oven and pressed in a calendar mill.  The malleable cathode material sheets may be cut and then cold pressed on a suitable current collector to form an electrode (page 3, lines 15-24).  After milling, the mixture was heated in an oven at 175°F (page 6, lines 82-102).  The solvent may be water.  The PTFE is present between 0.5-3 wt% of the total weight of the sheeted cathode (page 2, lines 10-12; 38-45).  The water-soluble resin may be POLYOX or polyethylene glycol.
	Thus the claims are anticipated.
	Regarding at least claim 1, the cutting in the die cut step 6 may be considered “subjected to a shear force”.  In this case, the mixture is prepared in the kneader, the heating is performed in the oven, the shear force is performed in the die cut process and the pressing takes place in the calendaring mill.  
Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 3 recites “adding the solvent to the mixture is performed after said heating”.  The prior art teaches heating removes the solvent.  One of skill would not have found it obvious to heat the mixture to remove the solvent and then add a solvent to the mixture after the heating.  
Claim 4 recites “adding a solvent to the mixture while the mixture is being subjected to the shear force”.  The prior art does not teach or suggest this limitation.  Zheng (US2018/0175366) teaches adding a solvent to the mixtures [0021] but does not teach or suggest adding the solvent to the mixture while the mixture is being subjected to a shear force.
Response to Arguments
Applicant's arguments filed 8/8/22 have been fully considered but they are not persuasive.
Applicant argues Kim fails to disclose a powder mixture including an electrode active material, a conductive material and a binder that is heated to 70°C or higher”.  However, Applicant’s argument is not commensurate in scope with the claimed invention.  The claims recite a solvent is added to the powder mixture.  At least claim 22 recites “a powder mixture including an electrode active material, a conductive material, a binder, and a solvent”.  See also the 35 USC 112, 2nd, rejections above.
Applicant argues Bintliff fails to teach “pressing the powder mixture into a film to produce the free-standing electrode film”.  Examiner disagrees.  Regarding at least claim 1, Bintliff teaches the cutting in the die cut step 6 may be considered “subjected to a shear force”.  In this case, the mixture is prepared in the kneader, the heating is performed in the oven, the shear force is performed in the die cut process and the pressing takes place in the calendaring mill.  
Claims 20-21 have been withdrawn from consideration. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/Primary Examiner, Art Unit 1727